     Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 1 of 16




                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


DAVID HELMSTETTER and                        )
JACQUELINE HELMSTETTER,                      )
                                             )
                              Plaintiffs,    )
                                             )
v.                                           )       Case No. 2:19-cv-2532-KHV-TJJ
                                             )
JPMORGAN CHASE BANK, N.A. and                )
FEDERAL NATIONAL MORTGAGE                    )
ASSOCIATION,                                 )
                                             )
                              Defendants.    )

                                            ORDER

       On March 9, 2021, the Court conducted a telephone conference with the parties to discuss

Defendants’ objections to Plaintiffs’ proposed Rule 30(b)(6) deposition topics.1 During the call,

Donna Huffman appeared for Plaintiffs David and Jacqueline Helmstetter, and Michelle Masoner

and William Easley appeared for Defendants JPMorgan Chase Bank, N.A. (“Chase”) and

Federal National Mortgage Association (“Fannie Mae”). This Order contains the Court’s rulings

on Defendants’ objections.

       In accordance with the Court’s Order dated February 18, 2021, Defendants submitted to

chambers their objections to Plaintiffs’ proposed Rule 30(b)(6) deposition topics on Feb 26,

2021. Because of the brief and firm April 9 deadline for identifying and completing Defendants’

corporate witness depositions,2 the Court first emailed the parties on March 3, 2021, and then




1
  These objections were emailed to chambers and Plaintiffs’ counsel and are attached as
Attachments A and B to this Order.
2
  ECF Nos. 112 at 2; 113.
                                              1
     Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 2 of 16




entered a Text Order the same day, giving the parties the opportunity (although not required by

the Rules) by March 8 at noon to submit up to five pages of arguments regarding the objections,

and setting a March 9 telephone conference regarding the same. Defendants complied with the

March 8 deadline; Plaintiffs did not.

       Although Defense counsel emailed Defendants’ objections to Plaintiffs’ counsel on

February 26, Plaintiffs’ counsel indicated she was out of town and did not see them until much

later. Also, although Plaintiffs’ counsel receives CM/ECF notifications, she indicated she was

not aware of the March 9 phone conference until sometime after her return on March 8.

Nonetheless, on the morning of March 9, Plaintiffs’ counsel filed and emailed to chambers

Plaintiffs’ Objection to Hearing and 30(b)(6) Proffer of Responses (ECF No. 117), which

included approximately five pages of argument opposing Defendants’ objections to the

deposition topics. And the Court gave Plaintiffs’ counsel the opportunity to argue—and

Plaintiffs’ counsel did make arguments—during the March 9 telephone conference.

       In making the decisions contained in this Order, the Court considered both Plaintiffs’

untimely written objection and proffer of responses, as well as Plaintiffs’ oral arguments. The

Court overrules Plaintiffs’ objection to the hearing and finds that Plaintiffs were provided proper

notice and sufficient opportunity to address Defendants’ objections to the proposed Rule 30(b)(6)

deposition topics.

       Having found the notice and hearing proper, the Court now turns to the substance of

Defendants’ objections.

        Defendant Chase’s Objections to Plaintiffs’ Rule 30(b)(6) Deposition Topics

   1. To discuss and explain all documents and information disclosed by Defendants as
      Rule 26(a) disclosures and documents numbered DEF 000001-55.

                                                 2
      Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 3 of 16




       The parties resolved the issues regarding Chase’s objection to this topic during the phone

conference. By agreement, and without regard to the document numbers referenced above, Chase

shall produce a corporate representative or representatives to testify regarding the documents

identified and produced by Chase in its Rule 26 Disclosures (including initial and any

supplemental disclosures served by Chase at or prior to the Rule 30(b)(6) deposition(s)).

   2. Discuss and explain all aspects of the Helmstetters’ Note(s), Mortgage, 2008
      Advance(s), and 2014 Modification as they apply to documents exchanged in this
      case.

       Chase’s objection is sustained in part and this topic limited as follows.

       With regard to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification: Chase

objects to the breadth of this topic, noting that Chase did not originate the 2006 Note and arguing

that the Helmstetters released all claims based upon events existing prior to January 6, 2018. As

the Court advised consistently throughout the February 16, 2021 status conference with regard to

a number of Plaintiffs’ discovery requests, on January 6, 2018, the Helmstetters executed a broad

and comprehensive release of all claims asserted or that could have been asserted based on

events prior to that date with regard to the 2006 Note, Mortgage, and 2014 Modification.

Therefore, events related to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification that

occurred prior to January 6, 2018 are not relevant to Plaintiffs’ claims in this case. Chase’s

objection on this basis is sustained; its overbreadth objection is otherwise overruled. Chase shall

produce a corporate representative to discuss and explain all aspects of the Helmstetters’ 2006

Note, Mortgage, and 2014 Modification as they apply to the documents exchanged in this case,

subject to the January 6, 2018 date/time limitation.

       With regard to the Helmstetters’ 2008 HomeSaver Advance(s): Chase does not object to

                                                 3
         Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 4 of 16




this topic but instead claims Chase’s knowledge of the HomeSaver Note is limited to the

timeframe between April 2008-July 2008 and is further limited to originating the Note and

applying the HomeSaver Note proceeds to the 2006 Note and 2006 Mortgage debt. In addition,

on pages 2-3 of Defendant JPMorgan Chase Bank, N.A.’s Objections and Responses to Rule

30(b)(6) Deposition Notice, Chase makes a number of representations about the servicing of the

HomeSaver Note by other entities on behalf of Fannie Mae, Chase’s endorsement of the

HomeSaver Note, the HomeSaver “loss mitigation program,” and related issues. Chase shall

therefore produce a corporate representative or representatives to answer questions regarding

Topic 2, including the origination of the 2008 HomeSaver Note, application of the HomeSaver

Note proceeds to the 2006 Note and Mortgage debt, and regarding Chase’s knowledge and

information with respect to the representations made on pages 2-3 of Defendant JPMorgan Chase

Bank, N.A.’s Objections and Responses to Rule 30(b)(6) Deposition Notice.

   3. Discuss and explain the documents filed as Exhibit 36-1 in this matter on November
      12, 2019.

          No objection. Chase shall produce a corporate representative to answer questions on this

topic.

   4. Discuss and explain the policies and procedures for loan servicing as applied to the
      Helmstetters’ Account Activity and Loan Accounting including payoff(s).

          Chase’s objection is sustained in part and this topic limited as follows.

          With regard to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification: Chase

objects based solely upon the release of claims existing prior to January 6, 2018. The Court

sustains this objection as to timeframe consistent with the ruling on Topic 2, above. Chase shall

produce a corporate representative or representatives to discuss and explain the issues raised in


                                                    4
       Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 5 of 16




Topic 4, subject to the same January 6, 2018 date/time limitation as set out with respect to Topic

2, above.

         With regard to the Helmstetters’ 2008 HomeSaver Advance, Chase objects that it did not

service this Note. This is supported by the Declaration, under penalty of perjury, of a Fannie Mae

representative identifying entities other than Chase that have serviced the HomeSaver Note on

behalf of Fannie Mae from May 2, 2008 to present.3 Plaintiffs’ proferred response does not

address this point in any substantive way. While Chase must provide a corporate representative

to answer the questions related to the HomeSaver Note as instructed with regard to Topic 2,

Chase’s objection to Topic 4 with respect to the HomeSaver Note is sustained.

     5. Discuss and explain the Helmstetter mortgage statements in the context of statutory
        compliance as to proper application of payments (accounting of payments) and
        information required to be disclosed to the borrower.

         Chase’s objection is sustained in part and this topic limited as follows.

         With regard to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification: Chase

objects based solely upon the release of claims existing prior to January 6, 2018. The Court

sustains this objection as to timeframe consistent with the ruling on Topic 2, above. Chase shall

produce a corporate representative or representatives to discuss and explain the issues raised in

Topic 5 with regard to the 2006 Note, Mortgage, and 2014 Modification, subject to the same

January 6, 2018 date/time limitation as set out with respect to Topic 2, above.

         With regard to the HomeSaver Advance Note, Chase objects to this topic on the basis that

it did not service this Note but does not indicate whether Chase provided any statements to the

Helmstetters for the HomeSaver Advance Note. In addition, Chase objects because the



3
    ECF No. 73-2 at 3 ¶ 7.
                                                   5
          Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 6 of 16




HomeSaver Advance Note was not a mortgage loan, but Plaintiffs contend otherwise and this is

an issue in dispute in this case, as noted in Plaintiffs’ proffered response to this topic. Chase shall

produce a corporate representative or representatives to answer questions regarding Topic 5 with

regard to any statements Chase provided the Helmstetters for the HomeSaver Note.

      6. Discuss and explain policies, procedures, and statutory compliance regarding payoff
         statements.

           Chase’s objection is sustained in part and this topic limited as follows.

           With regard to the Helmstetters’ 2006 Note, 2006 Mortgage, and 2014 Modification:

Chase objects based solely upon the release of claims existing prior to January 6, 2018. The

Court sustains this objection as to timeframe consistent with the ruling on Topic 2, above. Chase

shall produce a corporate representative to answer questions regarding Topic 6. However, this

topic will be subject to the same January 6, 2018 date/time limitation as set out with respect to

Topic 2, above.

           With regard to the Helmstetters’ 2008 HomeSaver Advance, Chase objects that it did not

service this Note. As noted in the discussion of Topic 4, above, this is supported by the Fannie

Mae representative’s Declaration.4 Additionally, there is no claim in this case related to a payoff

statement with regard to the HomeSaver Note. Therefore, while Chase must provide a corporate

representative to answer the questions related to the HomeSaver Note as instructed with regard to

Topic 2, Chase’s objection to Topic 6 with respect to the HomeSaver Note is sustained.

      7. Discuss and explain policies, procedures, and statutory compliance regarding
         transfers of servicing or transfer of ownership including, but not limited to, the
         timing and required form of such information.




4
    Id.
                                                     6
     Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 7 of 16




       Objection sustained in part. With regard to the Helmstetters’ 2006 Note, 2006 Mortgage,

and 2014 Modification: The Court has already imposed a date/time limitation of January 6, 2018.

There is no contention that the 2006 Note and 2006 Mortgage were transferred after that date.

Therefore, the objection to this topic with regard to the 2006 Note and 2006 Mortgage is

sustained.

       With regard to the HomeSaver Advance Note: Chase also argues that Topic 7 is

irrelevant and beyond the scope of discovery because, it contends (1) Plaintiffs have not alleged

a cause of action based upon service or ownership transfers and (2) the Court denied Plaintiffs’

attempt to include any such claim in the Pretrial Order. But, irrespective of whether Plaintiffs

have asserted a cause of action based upon service or ownership transfers of the HomeSaver

Advance Note, they have consistently and adamantly contended that Defendants have played a

“shell game” with transfers of servicing and/or ownership and those contentions could

potentially support some of Plaintiffs’ existing claims.5 This topic is relevant to how Chase and

Fannie Mae handle transfers of servicing and ownership. Chase shall produce a corporate

representative or representatives to answer questions regarding Topic 7 relative to the

HomeSaver Advance Note.

    8. Discuss and explain policies, procedures, and statutory compliance regarding forms
       of communication with borrowers in and out of litigation.

       Objection sustained. This topic is vague and overly broad, seeking information regarding

any and all forms of communication of any kind, to or from borrowers, about anything.




5
  Plaintiffs’ proffered response to this topic states: “Defendant has raised the claim that the
HomeSaver Advance was transferred despite not mentioning [Fannie Mae] and no notice or
inclusion or mention of this in the nearly decade of the state case with inconsistent statements…”
                                                   7
       Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 8 of 16




Furthermore, there are only two claims the Court can recall that Plaintiffs attempted to assert

against Defendants in this case relative to communications (claims that Defendants discriminated

against Plaintiffs by denying them their preferred method of communication—access to online

servicing), and the Court denied Plaintiffs’ motion for leave to amend their complaint to assert

those claims.6 This topic is therefore not relevant and is beyond the scope of permissible

discovery in this case.

     9. Discuss and explain the servicing notes on the Helmstetter loan.

         Chase’s objection is sustained in part and this topic limited as follows.

         With regard to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification: Chase

objects based solely upon the release of claims existing prior to January 6, 2018. The Court

sustains this objection as to timeframe consistent with the ruling on Topic 2, above. Chase shall

produce a corporate representative to answer questions regarding Topic 9. However, this topic

will be subject to the same January 6, 2018 date/time limitation as set out with respect to Topic

2, above.

         With regard to the Helmstetters’ 2008 HomeSaver Advance, Chase objects that it did not

service this Note. As noted with regard to Topic 4, above, this is supported by the Declaration,

under penalty of perjury, of a Fannie Mae representative identifying entities other than Chase

that have serviced the HomeSaver Note on behalf of Fannie Mae from May 2, 2008 to present.7

While Chase must provide a corporate representative to answer the questions related to the

HomeSaver Note as instructed with regard to Topic 2, Chase’s objection to Topic 9 with respect




6
    ECF No. 102 at 2–3, 6–9, adopted by ECF No. 107.
7
    ECF No. 73-2 at 3 ¶ 7.
                                              8
      Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 9 of 16




to the HomeSaver Note is sustained.

   10. Discuss and explain your responses to discovery.

       No objection. Chase confirmed that it would produce a witness to provide testimony

regarding its responses to discovery requests in this case.

     Defendant Fannie Mae’s Objections to Plaintiffs’ Rule 30(b)(6) Deposition Topics

   1. To discuss and explain all documents and information disclosed by Defendants as
      Rule 26(a) disclosures and documents numbered DEF 000001-55.

       The parties resolved the issues regarding Fannie Mae’s objection to this topic during the

status conference. By agreement, and without regard to the document numbers referenced above,

Fannie Mae shall produce a corporate representative or representatives to testify regarding the

documents identified and produced by Fannie Mae in its Rule 26 Disclosures (including initial

and any supplemental disclosures served by Fannie Mae at or prior to the Rule 30(b)(6)

deposition(s)).

   2. Discuss and explain all aspects of the Helmstetters’ Note(s), Mortgage, 2008
      Advance(s), and 2014 Modification as they apply to documents exchanged in this
      case.

       Fannie Mae’s objection is sustained in part and this topic limited as follows.

       With regard to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification:

Consistent with the Court’s ruling, supra, regarding this identical topic vis-à-vis Chase, events

related to the Helmstetters’ 2006 Note, Mortgage, and 2014 Modification that occurred prior to

January 6, 2018 are not relevant to Plaintiffs’ claims in this case. Fannie Mae also objects

generally to this topic as outside its knowledge and control, but Plaintiffs’ proffered response

argues this is inconsistent with affidavits filed in this case. In light of the Declaration, under

penalty of perjury, of Fannie Mae’s corporate representative, Fannie Mae shall produce a

                                                   9
      Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 10 of 16




corporate representative to discuss and explain Fannie Mae’s interest in the Helmstetters’ 2006

Note, Mortgage, and 2014 Modification, the role of Chase as the current mortgage servicer for

the 2006 Note and 2006 Mortgage, and the other information set out in the Declaration8 subject

to the January 6, 2018 date/time limitation.

        With regard to the Helmstetters’ 2008 HomeSaver Advance(s): Fannie Mae does not

object but instead states it “can answer questions related to the HomeSaver program, HSA

collection policies, the Helmstetters’ 2008 HSA, and servicing of the HSA.” Fannie Mae shall

therefore produce a corporate representative or representatives to answer questions regarding

Topic 2, including the information it has agreed to provide, as well as to discuss and explain the

HSA “loss mitigation program” and the other information set out in the Declaration of its

corporate representative.9

     3. Discuss and explain the documents filed as Exhibit 36-1 in this matter on November
        12, 2019.

         No objection. Fannie Mae shall produce a corporate representative to answer questions

on this topic.

     4. Discuss and explain the policies and procedures for loan servicing as applied to the
        Helmstetters’ Account Activity and Loan Accounting including payoff(s).

         Fannie Mae’s objection is sustained in part and this topic limited as follows.

         A Chase corporate representative has stated in a Declaration, under penalty of perjury,

that: “Since on or about September 7, 2007, Chase has been the servicer of the Loan on behalf of

[Fannie Mae], entitled to enforce the Note and Mortgage, in accordance with Fannie Mae’s




8
    ECF No. 73-2.
9
    Id.
                                                 10
       Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 11 of 16




Servicing Guide, available on Fannie Mae’s website:

https://www.efanniemae.com/sf/servicing/.”10 Thus, although Fannie Mae objects generally to

Topic 4 “because Fannie Mae is not a loan servicer” and because the requested topics are outside

its knowledge and control, it should be able to provide answers to questions regarding Fannie

Mae’s Servicing Guide as it applies to the Helmstetters’ 2006 Note and 2006 Mortgage. Fannie

Mae shall, therefore, produce a corporate representative or representatives to answer questions

regarding Fannie Mae’s policies and procedures set out in its Servicing Guide and how they

would expect them to be applied in the servicing of the Helmstetters’ 2006 Note and 2006

Mortgage, including with regard to payoffs. However, this topic will be subject to the same

January 6, 2018 date/time limitation as set out with respect to Topic 2, above.

      5. Discuss and explain the Helmstetter mortgage statements in the context of statutory
         compliance as to proper application of payments (accounting of payments) and
         information required to be disclosed to the borrower.

         Fannie Mae’s objection is sustained in part and this topic limited as follows.

         This topic requests information relating to the Helmstetters’ mortgage statements. Once

again, Fannie Mae objects generally, “because [it] is not a loan servicer” and because the topic is

outside its knowledge and control. But, as noted above, Fannie Mae should be able to provide

answers to questions regarding its own “Servicing Guide” as it applies to the Helmstetters’ 2006

Note and 2006 Mortgage. Fannie Mae shall, therefore, produce a corporate representative or

representatives to answer questions regarding the extent to which, if any, its Servicing Guide

touches upon the issues set out in Topic 5. However, this topic will be subject to the same

January 6, 2018 date/time limitation as set out with respect to Topic 2, above.



10
     ECF No. 73-1 at 3 ¶ 4 (emphasis added).
                                                 11
     Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 12 of 16




   6. Discuss and explain policies, procedures, and statutory compliance regarding payoff
      statements.

       Fannie Mae’s objection is sustained in part and this topic limited as follows.

       Fannie Mae objects to this topic stating that it does not prepare payoff statements and this

topic is outside Fannie Mae’s knowledge and control. In their response to the objection, Plaintiffs

assert that “Payoffs” is a topic in Fannie Mae’s Service Guide, which Chase and its predecessors

were required to follow. Again, as noted above, Fannie Mae should be able to provide answers to

questions regarding its own Servicing Guide as it applies to the Helmstetters’ 2006 Note and

2006 Mortgage. Fannie Mae shall, therefore, produce a corporate representative or

representatives to answer questions regarding the extent to which, if any, its Servicing Guide

touches upon Fannie Mae’s policies and procedures and how Fannie Mae would expect them to

be applied in the servicing of the Helmstetters’ 2006 Note and 2006 Mortgage, with regard to

payoff statements. However, this topic will be subject to the same January 6, 2018 date/time

limitation as set out with respect to Topic 2.

   7. Discuss and explain policies, procedures, and statutory compliance regarding
      transfers of servicing or transfer of ownership including, but not limited to, the
      timing and required form of such information.

       Fannie Mae argues that Topic 7 is irrelevant and beyond the scope of discovery because,

it contends, (1) Plaintiffs have not alleged a cause of action based upon service or ownership

transfers and (2) the Court denied Plaintiffs’ attempt to include any such claim in the Pretrial

Order. Fannie Mae also argues, again, that this topic is outside its knowledge and control

because it it not a loan servicer. The Court has already addressed this latter point and applies the

same ruling here. In addition, with regard to points (1) and (2), irrespective of whether Plaintiffs

have asserted a cause of action based upon service or ownership transfers of the HomeSaver

                                                 12
       Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 13 of 16




Advance Note, they have consistently and adamantly contended that Defendants have played a

“shell game” with transfers of servicing and/or ownership and those contentions could

potentially support some of Plaintiffs’ existing claims. This topic is relevant to how Fannie Mae

and Chase handle transfers of servicing and ownership. Fannie Mae shall produce a corporate

representative or representatives to answer questions regarding Topic 7 relative to the

HomeSaver Advance Note.


     8. Discuss and explain policies, procedures, and statutory compliance regarding forms
        of communication with borrowers in and out of litigation.

         Objection sustained. This topic is vague and overly broad, seeking information regarding

any and all forms of communication of any kind to or from borrowers about anything.

Furthermore, there are only two claims the Court can recall that Plaintiffs attempted to assert

against Defendants in this case relative to communications (claims that Defendants discriminated

against Plaintiffs by denying them their preferred method of communication—access to online

servicing), and the Court denied Plaintiffs’ motion for leave to amend their complaint to assert

those claims.11 This topic is therefore not relevant and is beyond the scope of permissible

discovery in this case.

     9. Discuss and explain the servicing notes on the Helmstetter loan.

         Fannie Mae’s objection is sustained in part and this topic limited as follows.

         Once again, Fannie Mae objects, “because [it] is not a loan servicer” and this topic is

outside Fannie Mae’s knowledge and control. But, as noted above, Fannie Mae should be able to

provide answers to questions regarding its own “Servicing Guide” as it applies to the



11
     ECF No. 102 at 2–3, 6–9, adopted by ECF No. 107.
                                              13
     Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 14 of 16




Helmstetters’ 2006 Note and 2006 Mortgage. Fannie Mae shall, therefore, produce a corporate

representative or representatives to answer questions regarding the extent to which, if any, its

Servicing Guide may touch upon or relate to the servicing notes on the Helmstetter loan.

However, this topic will be subject to the same January 6, 2018 date/time limitation as set out

with respect to Topic 2, above.

   10. Discuss and explain your responses to discovery.

       No objection. Fannie Mae confirmed that it would produce a witness to provide

testimony regarding its responses to discovery requests in this case.

                          Procedures for Rule 30(b)(6) Deposition(s)

       At the end of the March 9 telephone conference, the Court had a lengthy discussion with

counsel about procedures for the upcoming Rule 30(b)(6) depositions. Counsel confirmed that

they have already scheduled the Fannie Mae deposition(s) for April 8, 2021. During the

conference, they agreed to conduct the Chase deposition(s) on April 7. Counsel additionally

agreed that they would conduct the depositions remotely because of the COVID-19 pandemic

and corporate travel restrictions. This agreement then led to discussion about—and eventually

Court rulings relating to—how and when the corporate representatives would receive exhibits to

be discussed during the depositions. Defendants noted that Chase has produced 423 documents

and Fannie Mae has produced 166 documents as Rule 26 disclosures or in response to discovery

requests. Although Defendants agreed to produce corporate representatives able to testify

regarding all of these produced or disclosed documents, it would be unwieldy and inefficient to

simply provide the corporate representative witnesses with binders of all these documents,

without specifically identifying those expected to be utilized as exhibits during the depositions.


                                                14
       Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 15 of 16




The Court therefore issued the following orders to promote efficiency during the depositions:

       Plaintiffs’ counsel must identify the deposition exhibits she expects to use by noon on

        April 5 for the April 7 deposition(s) and by noon on April 6 for the April 8 deposition(s).

        Specifically, by those dates and times, she must give Defense counsel a complete list of

        the Bates numbers of the exhibits she intends to use.

       These lists must essentially be comprehensive; they must include all the exhibits

        Plaintiffs’ counsel intends to use during the depositions of Defendants’ corporate

        representatives. There may, in the end, be a few documents addressed in the depositions

        that are not on Plaintiffs’ list (because they come up during the depositions), but those

        exclusions must be very limited.

       Defense counsel must provide Plaintiffs’ counsel with mailing addresses for the corporate

        representatives, for Plaintiffs’ counsel to mail binders of all the documents. Defense

        counsel committed to provide the addresses by March 12, 2012. Plaintiffs’ counsel

        indicated that she wants to make sure all the documents are with the witnesses—even if

        she does not ultimately use them—to avoid delay. Plaintiffs’ counsel is also responsible

        for ensuring the court reporter has access to the documents.

       The Court stressed that the deadlines set out here are firm deadlines. No extensions will

        be granted and the depositions of Defendants’ corporate representatives must be

        concluded by April 9, 2021. Further, in order for these virtual depositions to go smoothly

        it is essential that the deposition exhibits expected to be used during these depositions be

        timely identified by the deadlines set out above and that the binders of all the documents

        be mailed in time to be delivered to each of the witnesses and the court reporter several


                                                 15
       Case 2:19-cv-02532-KHV-TJJ Document 119 Filed 03/13/21 Page 16 of 16




        days prior to the depositions. It will be the responsibility of Plaintiffs’ counsel to ensure

        that all of these tasks are timely completed. The number of documents in play for

        purposes of these depositions (589 total) is not huge; counsel should have ample time to

        comply with the deadlines and schedule set out here.

       The parties should be cognizant of, and abide by, the deposition time limits set in the

        Scheduling Order (ECF No. 41).

        IT IS THEREFORE ORDERED that Defendants’ objections to Plaintiffs’ proposed Rule

30(b)(6) deposition topics are sustained in part and overruled in part, as set forth more fully above.

        IT IS FURTHER ORDERED that the parties comply with the deposition procedures and

deadlines set forth above.

        Dated March 13, 2021, at Kansas City, Kansas.




                                                                   Teresa J. James
                                                                   U. S. Magistrate Judge




                                                  16
